Exhibit 10.2

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (“Release”) is entered into by and between
Dynegy Inc., and Dynegy Marketing and Trade (collectively referred to herein as
the “Company”), and R. Blake Young (“Employee”).

 

WHEREAS, the Company and Employee have mutually agreed to terminate the
employment relationship between the Company and Employee, effective December 31,
2005(the “Termination Date”);

 

WHEREAS, the Company and Employee wish to set forth their rights and obligations
relating to the termination of the employment relationship; and

 

WHEREAS, the Company and Employee acknowledge that the monetary and other
benefits herein provided are in lieu of any such benefits to which Employee
might otherwise be entitled under the Dynegy Inc. Executive Severance Pay Plan,
as amended, the Second Supplement to the Dynegy Inc. Executive Severance Pay
Plan, as amended, or any other severance plan, program, agreement or arrangement
maintained by the Company.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Employee agree to the following:

 

1. PAYMENTS. In consideration of Employee’s execution of this Release and in
complete and final satisfaction of all amounts due Employee by the Company, the
Company shall pay Employee, seven days after (i) the execution of this Release,
or (ii) the Termination Date, whichever occurs last, assuming this Release is
not validly revoked, as follows (hereinafter sometimes collectively referred to
as the “Severance Amount”):

 

a. Severance — $730,000.00, representing 24 months of pay at Employee’s base
salary, less all applicable withholdings, including, but not limited to, Social
Security, Medicare, federal, state and local taxes;

 

b. Cooperation and Assistance — $365,000.00, representing payment for Employee’s
cooperation and assistance after the Termination Date, as provided in Paragraph
7 of this Release, less all applicable withholdings, including, but not limited
to, Social Security, Medicare, federal, state and local taxes; and

 

c. Personal Paid Time (“PPT”) — $29,480.77, representing Employee’s accrued,
unused PPT, less all Employee-elected and applicable contributions and
withholdings, including, but not limited to, Employee contributions to
Employee’s account in the Dynegy Inc. 401(k) Savings Plan (which contributions,
the Company shall match pursuant to the Plan terms), Social Security, Medicare,
federal, state and local taxes.

 

2. MID-TERM INCENTIVE PLAN PAYMENT. On or about January 31, 2006, in accordance
with the terms of the Company’s Mid-Term Incentive Performance Award Program
(the “MTIP”), which requires the Compensation and Human Resources Committee of
the Company’s Board of Directors (the “Compensation Committee”) to approve
certain payments to participants for calendar year 2005, the Company will pay
Employee, regardless of whether he is technically a “participant” in the MTIP,
an amount currently estimated to be $33,500.00 (the “Estimated MTIP Payment”).
The final amount shall be determined by the Compensation



--------------------------------------------------------------------------------

Committee in accordance with the terms of the MTIP, which requires calculation
of the Company’s average stock price for calendar year 2005, and will be subject
to all applicable withholdings, including, but not limited to, Social Security,
Medicare, federal, state and local taxes. However, by executing this Release,
Employee acknowledges and agrees that (i) the Estimated MTIP Payment is subject
to approval by the Compensation Committee, and (ii) in the event the
Compensation Committee determines that the payment under the MTIP should be less
than the Estimated MTIP Payment, Employee will have no recourse, legal or
otherwise, to compel the Company to pay the difference between the payment under
the MTIP and the Estimated MTIP Payment. Notwithstanding the limitation set
forth in the previous sentence, the Company agrees that it shall make an MTIP
Payment to Employee in accordance with this Paragraph 2 and the terms of the
MTIP if the Compensation Committee approves payment of the MTIP Payment to MTIP
participants.

 

3. CONTINGENT SHORT TERM INCENTIVE PAYMENT. On or about March 1, 2006,
regardless of whether Employee is technically eligible for a Short Term
Incentive (“STI”) payment after the Termination Date, and provided the
Compensation Committee exercises its exclusive discretion and awards Employee a
STI payment for Employee’s 2005 performance, the Company will pay Employee the
amount of such award, currently estimated to be $365,000.00, which represents
one times the Employee’s target STI payment for 2005, less all applicable
withholdings, including, but not limited to, Social Security, Medicare, federal,
state and local taxes (the “Minimum STI Payment”). Employee’s overall
performance for 2005 will be presented to the Compensation Committee by the
Company’s CEO and, on the basis of such presentation, the Compensation Committee
may determine to award a STI payment in excess of the Minimum STI Payment.
However, by executing this Release, Employee acknowledges and agrees that
(i) entitlement to the Minimum STI Payment, or any amount in excess thereof, is
subject to the exclusive discretion of the Compensation Committee, and (ii) in
the event the Compensation Committee decides not to award Employee an STI
payment, Employee will not receive the Minimum STI Payment and Employee will
have no recourse, legal or otherwise, to compel the Company to pay the Minimum
STI Payment or any other amount purporting to represent a STI payment.

 

4. MEDICAL, DENTAL AND VISION BENEFITS COVERAGE. The Company will provide
Employee with continued medical, dental and vision benefits coverage for up to
24 months under the Dynegy group medical/dental/vision plans for Employee and
his eligible dependents in the plans in which Employee was participating
immediately prior to the termination of Employee’s employment. This continued
benefits coverage is dependent upon Employee continuing to pay the premiums for
such coverage based on the premiums paid by active employees of the Company for
similar coverage during the period and the availability and terms of such
coverage. Employee will receive an election application for this coverage from
the Company’s COBRA administrative services provider. Employee’s continued
coverage is predicated on the completion of this application and the payment of
the premiums pursuant to the process provided by the Company’s COBRA
administrative services provider. Such coverage will immediately end upon
Employee obtaining new employment and eligibility for coverage under a similar
welfare benefit plan maintained by Employee’s new employer (and Employee is
obligated to accept the new coverage and promptly report such new coverage to
the Company). COBRA provides for a maximum coverage period of eighteen
(18) months. Continued coverage under COBRA is not conditioned upon execution of
this Release; however, such COBRA continuation coverage runs concurrent with the
Company’s provision of continued medical, dental and vision benefits coverage
for the 18 months immediately following the execution of this Release.

 

-2-



--------------------------------------------------------------------------------

5. STOCK OPTIONS AND RESTRICTED SHARES. Effective upon the expiration of the
seven-day revocation period set forth in Paragraph 12(d) of this Release, all of
Employee’s stock options and restricted shares shall fully vest and said options
shall become immediately exercisable. Employee shall have until December 31,
2006, to exercise said options. The exercise of said options and the vesting of
said restricted shares shall be subject to all applicable withholdings,
including, but not limited to, Social Security, Medicare, federal, state and
local taxes.

 

6. VESTING IN 401(K) AND PORTABLE RETIREMENT BENEFIT PLANS. To the extent that
Employee is less than fully vested in Company contributions to the 401(k) and
Portable Retirement Benefit plans in which Employee is a participant, including
all such contributions made or to be made for employment during 2005, the
Company will vest Employee in said contributions upon the expiration of the
seven-day revocation period set forth in Paragraph 12(d) of this Release.

 

7. COOPERATION WITH LEGAL MATTERS AND OTHER REQUESTS. Employee agrees to
cooperate with and assist the Company with reasonable requests for assistance
pertaining to legal matters in which Employee was involved or had relevant
knowledge and/or information, including but not limited to, the Company’s
defense or pursuit of any current or future litigation, investigation,
administrative matter, audit or inquiry, regardless of the types of claims or
causes of action which form the basis of any such controversy. It is within the
Company’s reasonable discretion to determine Employee’s involvement and whether
it believes Employee has relevant knowledge and/or information. Employee further
agrees to provide reasonable assistance and relevant knowledge and/or
information to the Company with respect to non-legal matters, as requested by
the Company’s CEO or General Counsel and Executive Vice President,
Administration, for a period of 6 months from the Termination Date. Employee
agrees that he will provide such cooperation and assistance voluntarily and that
the payment provided in Paragraph 1(b) of this Release is sufficient
remuneration and consideration for any assistance provided pursuant to this
Paragraph 7. Pursuant to any reasonable request by Employee, the Company agrees
to reimburse Employee for any reasonable out-of-pocket expenses associated with
providing this assistance. Employee further acknowledges and agrees that any
cooperation and assistance provided pursuant to this Paragraph 7 shall be in the
capacity of a consultant/independent contractor, and that no employer/employee
relationship shall exist between the Company and the Employee after the
Termination Date. In the event that a court of competent jurisdiction determines
that Employee has breached this Paragraph 7, then the Company shall be entitled
to full reimbursement of the payment set forth in Paragraph 1(b) of this
Release, plus reasonable attorneys’ fees (but in no event shall such attorneys
fees exceed 50% of the amount of the payment set forth in Paragraph 1(b) of this
Release), costs, and interest from the date of any such breach.

 

8. CONFIDENTIALITY AND NO DISPARAGING COMMENTS. Employee will neither make nor
authorize any public statement to be made to any third party disparaging the
Company in its business interests, conduct and/or affairs. Employee shall
maintain the confidentiality of this Release and its terms, except that Employee
may disclose the terms of this Release to Employee’s financial and legal
advisors, including each of their respective agents, representatives, employees
and attorneys, and to his immediate family members. Except as

 

-3-



--------------------------------------------------------------------------------

otherwise provided below, Employee shall not disclose any aspect of the terms of
the Release to, directly or indirectly, any person or entity or mechanism,
including but not limited to, the media in any form it may take (such as,
without limitation, radio, television, newspapers, magazines, periodicals,
internet sites, reporters, writers, publishers, and anyone working for or having
any relationship to the media), or any current or former employees of the
Company or any of its subsidiary entities; provided, however, that Employee may
say that Employee and the Company reached a “mutually satisfactory termination
of their relationship” or words to that effect. The Company may disclose the
terms of this Release to such employees of the Company as are necessary to
effectuate the Company’s obligations under this Release. In addition, any
disclosure of matters contained in this Release may be made to the extent
required by a final and binding court order or other compulsory process or
federal or state financial, accounting or other disclosure requirements relating
to the production or disclosure of the terms of this Release. Employee and the
Company are not prohibited from disclosing the fact of Employee’s departure from
the Company. Any press release or other third-party written communication
regarding Employee’s termination will be subject to Employee’s review.

 

9. RESIGNATION AS OFFICER OR DIRECTOR. Employee agrees that, in conjunction with
the execution of this Release, he will tender his resignation from any position
he may hold as an officer or director of the Company or any of its affiliates or
subsidiaries, and/or provide the Company with any documentation it deems
necessary to effectuate such resignation(s) in the form attached as Exhibit 1.

 

10. RELEASE. In consideration of the mutual promises and covenants of the
Company hereunder, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee hereby releases,
discharges in full and agrees to waive and forego any right Employee may have to
commence a lawsuit against the Company, its predecessors, successors,
subsidiaries, operating units, affiliates, divisions and the agents,
representatives, officers, directors, shareholders, employees and attorneys of
each of the foregoing (individually and collectively called the “Company” for
purposes of this Paragraph 10), from and for all rights, claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs, expenses,
damages, actions and causes of action, whether in law or in equity, whether
known or unknown, suspected or unsuspected, arising from or in any way relating
to Employee’s employment with, and termination of employment with the Company,
including but not limited to, claims for benefits under the Dynegy Inc.
Executive Severance Pay Plan, as amended, the Second Supplement to the Dynegy
Inc. Executive Severance Pay Plan, as amended, and any other severance plan,
program, agreement or arrangement maintained by the Company, and any and all
claims pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e,
et seq., as amended by the Civil Rights Act of 1991; the Civil Rights Act of
1866, 42 U.S.C. §§1981, 1983 and 1985; the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §621, et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §12101, et seq.; the Age
Discrimination in Employment Act of 1967, 29 U.S.C.§621, et seq., as amended by
the Older Workers Benefit Protection Act of 1990 (ADEA); the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601, et seq.; the Fair Labor Standards Act, 42
U.S.C. §201, et seq., including the Wage and Hour Law relating to payment of
wages; the Worker Adjustment and Retraining Notification Act; and all other
federal, state or local laws or regulations. This Release also includes, but is
not limited to, a release of any claims for breach of contract, mental pain and
anguish, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional

 

-4-



--------------------------------------------------------------------------------

distress, fraud, misrepresentation, fraud in the inducement, violations of state
or federal securities laws, wrongful termination, wrongful discharge in
violation of public policy, retaliation, breach of any express or implied
covenant of good faith and fair dealing, bad faith, overtime pay, vacation pay,
unpaid bonus compensation, punitive damages, compensatory damages, back pay,
reinstatement, front pay, liquidated damages, injunctive relief, costs or
attorneys’ fees, based on or arising from or in any way relating to Employee’s
employment by the Company and/or termination of employment. Provided, however,
Employee is not waiving (i) any rights or claims that may arise after this
Release is signed, (ii) any rights or claims arising under this Release,
(iii) any rights to advancement of expenses, including but not limited to
defense costs (legal fees and expenses), indemnification, directors and officers
insurance coverage and any other rights as provided under Illinois state law, in
Dynegy Inc.’s Articles of Incorporation and/or its By-laws, or any other related
documents applicable to Employee, (iv) any rights or claims related to vested
benefits under any of the Company’s applicable employee benefit plans, or
(v) any right to payment under the MTIP, subject to the terms of Paragraph 2 of
this Release.

 

11. RESTRICTIVE COVENANTS.

 

Employee recognizes and acknowledges that:

 

(a) During his employment, Employee had access to certain information concerning
the Company that is confidential and proprietary and constitutes valuable and
unique property of the Company. Employee agrees that he will not at any time
after the execution of this Release, disclose to others, use, copy or permit to
be copied any secret or confidential information of the Company (whether or not
developed by Employee) without the prior written consent of the Company’s
General Counsel and Executive Vice President, Administration. The term “secret
or confidential information of the Company” (sometimes referred to herein as
“Confidential Information”) shall include, without limitation, the Company’s
plans; strategies; potential acquisitions; costs; prices; systems for buying,
selling, and/or trading natural gas, coal, electricity and capacity; client
lists; pricing policies; financial information; the names of and pertinent
information regarding suppliers; computer programs; policy or procedure manuals;
training and recruiting procedures; accounting procedures; the status and
content of the Company’s contracts with its suppliers or clients; or servicing
methods and techniques at any time used, developed, or investigated by the
Company; before or during Employee’s tenure of employment, to the extent any of
the foregoing are (i) not generally available to the public and (ii) maintained
as confidential by the Company. Employee further agrees to continue to maintain
in confidence any confidential information of third parties received as a result
of Employee’s employment and duties with the Company.

 

(b) Upon the Termination Date, Employee will deliver to the Company, as
reasonably determined appropriate by the Company, all correspondence, memoranda,
notes, records, client lists, computer systems, programs, or other documents and
all copies thereof made, composed or received by Employee, solely or jointly
with others which are related in any manner to the past, present, or anticipated
business of the Company, which are in Employee’s possession, custody, or control
at such date.

 

(c) For a period of 1 year after the Termination Date, Employee shall not,
either on Employee’s own behalf or on behalf of Employee’s new employer (either
directly or indirectly via a corporate recruiter or headhunter) induce or
otherwise entice

 

-5-



--------------------------------------------------------------------------------

any employee of the Company to leave the Company. Employee agrees that he will
not, either individually or on behalf of Employee’s new employer, (i) attempt to
hire any of the Company’s employees during this period, unless such employees
apply pursuant to a general solicitation for employees not specifically focused
on the Company’s employees or (ii) otherwise initiate communications with the
Company’s employees concerning employment during this period.

 

(d) The Company acknowledges and agrees that Employee is no longer obligated to
comply with any covenant not to compete in any agreement he has previously
entered into with the Company and that the Company will not take any steps to
bar Employee from pursuing any business opportunity or employment position after
the Termination Date.

 

12. ACKNOWLEDGEMENTS.

 

(a) Employee has been advised in writing by the Company to consult with an
attorney before executing this Release.

 

(b) Employee has carefully read the contents of this Release and understands its
contents. Employee is executing this Release voluntarily, knowingly, and without
any duress or coercion.

 

(c) Employee has been extended a period of at least twenty-one (21) days within
which to consider this Release and this has afforded Employee ample opportunity
to consult with personal, financial, and legal advisors prior to executing this
Release. By executing this Release prior to the expiration of the twenty-one
(21) day period after presentment of this Release to Employee, Employee hereby
certifies and represents that Employee’s decision to accept such shortening of
time is knowing and voluntary and is not induced by the Company through fraud,
misrepresentation, or a threat to withdraw or alter the offer prior to the
expiration of the twenty-one (21) day period.

 

(d) Employee understands that for a period of seven (7) days following
Employee’s execution of this Release, Employee may revoke the Release by
notifying J. Kevin Blodgett, Dynegy Inc., 1000 Louisiana, Suite 5800, Houston,
Texas 77002, in writing, of Employee’s desire to do so. Employee understands
that after the seven (7) day revocation period has elapsed, this Release shall
become effective and binding. Notwithstanding the foregoing, Employee agrees
that the resignation(s) set forth in Paragraph 9 shall be effective even if
Employee revokes the Release.

 

(e) Any payments received pursuant hereto are subject to applicable employment
and income taxes. Employee acknowledges and agrees that the Company has made no
representations regarding the tax consequences of any payments, benefits, or
other valuable consideration (the “Consideration”) received by Employee under
the terms of this Release, and Employee further acknowledges and agrees that
Employee is solely liable and responsible for all such tax consequences, and
will indemnify the Company and hold it harmless, for any amounts that may be
deemed subject to withholding or other taxes which were not withheld from the
Consideration.

 

13. GENERAL PROVISIONS.

 

(a) Employee and the Company agree that Employee may retain (i) one cellular
telephone, (ii) one Blackberry communication device and (iii) such other

 

-6-



--------------------------------------------------------------------------------

computer equipment (including laptop and desktop computers) that the Company
provided to him during his employment as may be approved by the Company’s
General Counsel and Executive Vice President, Administration. All responsibility
for continued maintenance, wireless service, software licensing and updates, and
internet access for these devices shall be borne by the Employee going forward
from the Termination Date, or the renewal date of the next billing cycle for
such service, whichever happens last. The Employee and Company agree that the
Company will issue to Employee a Form 1099 or take such other action as may be
necessary or appropriate to impute income to Employee for the receipt of these
devices at reasonable, fair-market value as required under applicable tax rules
and regulations.

 

(b) From January 1, 2006, until January 31, 2006, the Company (i) will extend to
Employee Basic Company-provided life and accidental death and dismemberment
insurance coverage (“Basic Life”) and (ii) will allow Employee to continue any
elected level of supplemental life and accidental death and dismemberment
insurance coverage (“Supplemental Life”) at the same rate as current employees
of the Company. Upon the expiration of the above-referenced period, Employee may
elect to continue/convert Basic Life and Supplemental Life under the same terms
as an employee who terminates employment with the Company in 2006.

 

(c) This Release sets forth the entire agreement between the parties hereto with
respect to Employee’s termination from the Company and supersedes any and all
prior agreements or understandings, written or oral, between the parties
pertaining to the subject matter of this Release. This Release expresses the
full terms upon which the Company and Employee conclude the employment
relationship. There are no other representations or terms relating to the
employment relationship or the conclusion of that relationship other than those
set forth in writing in this Release. Employee hereby expressly represents and
acknowledges without reservation that in executing this Release, except as
otherwise set forth herein, Employee does not rely and has not relied upon any
representations or statements made by any of the parties, agents, attorneys,
employees, or representatives with regard to the subject matter, basis or effect
of this Release.

 

(d) In the event that any provision, paragraph, sentence or word in this Release
should be held to be void, voidable, or unenforceable, the remaining portions
shall remain in full force and effect.

 

(e) This Release shall be construed and enforced according to the laws of the
State of Texas. Employee and the Company each hereby submit to the personal
jurisdiction of and for (and venue in) the federal and state courts in the City
of Houston, County of Harris, State of Texas for any actions arising out of or
relating to this Release and further agree that such courts shall have exclusive
jurisdiction over such matters.

 

(f) Employee and the Company fully understand and agree to be bound by all of
the provisions of this Release.

 

-7-



--------------------------------------------------------------------------------

   

DYNEGY INC. & DYNEGY

MARKETING AND TRADE

    By:  

/s/ Kevin Blodgett

--------------------------------------------------------------------------------

        Kevin Blodgett,         General Counsel and         Executive Vice
President, Administration EXECUTED this 31st day of December, 2005.            
   

/s/ R. Blake Young

--------------------------------------------------------------------------------

        R. Blake Young

 

-8-